DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statements submitted on 01/10/2019, 02/01/2021, 06/06/2021, 07/20/2021, and 11/01/2021 have been considered by the Examiner and made of record in the application file.

Preliminary Amendment
	The present Office Action is based upon the original patent application filed on 01/10/2019 as modified by the preliminary amendment filed on 01/10/2019.  Claims 5, 9-11, 13-17 have been amended.  Claims 12, 18-19, and 29-30 have been canceled.  Claims 1-11, 13-17, and 20-28 are now pending in the present application. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin et al. (US 2014/0225724 herein Rankin).
Regarding claim 1, Rankin teaches a display apparatus mounted on a vehicle for display a vehicle information (read as vehicle based computing system for a vehicle 31) (Rankin – Figure 1, and [0020]), comprising:
a display panel (read as visual front end interface 4) (Rankin – Figure 1, and [0020]);
a geographic position acquisition circuit, configured to acquire a current geographic position of the vehicle (read as vehicle navigation device 60 having a USB 62 or other connection, an onboard GPS device 24) (Rankin – Figure 1, and [0031]);
a processor (read as processor 3 controls at least some portion of the operation of the vehicle-based computing system; processor allows onboard processing of commands and routines; processor is connected to RAM memory 5 and HDD or flash memory 7) (Rankin – Figure 1 and [0021]), configured to determine whether the current geographic position of the vehicle is within a stored geographic range, and 
a display panel driving circuit, configured to control the display panel to display the vehicle information upon receiving the first control signal from the processor (read as use any relevant data to output the necessary information to be displayed on the user interface) (Rankin – [0050]).
Regarding claim 2 as applied to claim 1, Rankin further teaches further comprising an information push terminal communicating circuit configured to communicate with an information push terminal to obtain the vehicle information and the stored geographic range therefrom (read as vehicle server may utilize the user’s cell phone number, make, model to identify the capability of the device and prepare the HMI for the device; the vehicle based computing system may obtain this data from the user’s cell phone once the Bluetooth phone has been paired with the vehicle (Rankin – [0040]).
Regarding claim 3 as applied to claim 1, Rankin further teaches further comprising a vehicle speed detector configured to detect a current speed of the 
Regarding claim 5 as applied to claim 2, Rankin further teaches wherein the vehicle information comprises at least one of vehicle license information and a pseudo mobile phone number (read as user’s cell phone number) (Rankin – [0040]).
Regarding claim 6 as applied to claim 2, Rankin further teaches wherein the vehicle information comprises a pseudo mobile phone number, and the information push terminal communicating circuit is configured to send a request for a real mobile phone number to the information push terminal and then to receive the real mobile phone number from the information push terminal (read as server may deliver requests to various clients using HTTP or other means of delivering HTML documents and additional content such as images, scripts, etc.; the vehicle server may utilize the user’s cell phone number, make, and model to identify the capability of the device and prepare the HMI for the device) (Rankin – Figure 2, [0035], and [0040]).
Regarding claim 7 as applied to claim 6,  Rankin further teaches further comprising a sever communicating circuit configured to send the real mobile phone number and a pseudo mobile phone number acquisition request to a sever and then to 
Regarding claim 9 as applied to claim 1, Rankin further teaches a vehicle information display system, comprising a display apparatus (read as visual front end interface 4 with display screen) (Rankin – Figure 1, and [0020]).
Regarding claim 10 as applied to claim 9, Rankin further teaches further including an information push terminal, comprising: an information input portion configured to allow at least one of vehicle information and geographic range to be inputted into the information push terminal: and a first transmitting and receiving circuit configured to transmit the at least one of the vehicle information and the geographic range to a display apparatus (read as GPS input 24; vehicle HMI data 21 may be utilized for storing user settings and data related to interaction carried while driving, such as advertisement bookmarks, location bookmarks, and entertainment preferences) (Rankin – [0022], and [0038]).
Regarding claim 11 as applied to claim 10, Rankin further teaches the first transmitting and receiving circuit is further configured to receive a request for a real mobile phone number from the display apparatus, and then to send the real mobile phone number to the display apparatus (read as user’s cell phone number) (Rankin – [0040]).

claim 20, Rankin teaches a method for displaying vehicle information utilizing a display apparatus mounted on a vehicle (read as vehicle based computing system for a vehicle 31) (Rankin – Figure 1, and [0020]), comprising:
obtaining a current geographic position of the vehicle (read as vehicle navigation device 60 having a USB 62 or other connection, an onboard GPS device 24) (Rankin – Figure 1, and [0031]); and
determining whether the current geographic position of the vehicle is within a stored geographic range (read as the vehicle HMI data 211 may be utilized for storing user settings, providing voice recognition data, and data related to interaction carried while driving, such as advertisement bookmarks, location bookmarks, and entertainment preferences; vehicle may send data located within the vehicle data bus or on vehicle sensors, such as vehicle speed, location, etc. to the vehicle server; upon the context detector 403 receiving data from multiple servers and sources, the vehicle server may generate context aware visual and audio metadata 405 and the metadata 405 may then be sent to the vehicle) (Rankin – [0038], [0043], [0045]); and if so,
displaying the vehicle information (read as use any relevant data to output the necessary information to be displayed on the user interface) (Rankin – [0050]).
Regarding claim 21 as applied to claim 20, Rankin further teaches further comprising, prior to the displaying the vehicle information:
obtaining at least one of the vehicle information and the geographic range from an information push terminal (read as the vehicle HMI data 211 may be utilized for storing user settings, providing voice recognition data, and data related to interaction 
Regarding claim 22 as applied to claim 20, Rankin further teaches wherein the vehicle information comprises at least one of vehicle license information and a pseudo mobile phone number (read as user’s cell phone number) (Rankin – [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rankin et al. (US 2014/0225724 herein Rankin), and further in view of Iyer et al. (US 2018/0024695 herein Iyer).
Regarding claim 8 as applied to claim 1, Rankin teaches the display panel of claim 1.
However, Rankin fails to teach further teaches wherein the display panel comprises an E-ink display panel.
In the related art, Iyer teaches wherein the display panel comprises an E-ink display panel (read as display 112 may function as an output device, such as a display device, using any one or more LCD, LED display, OLED display, e-ink, or similar monochrome or color display capable of outputting visible information to a user or vehicle occupant) (Iyer – [0027]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of Iyer into the teachings of Rankin for the purpose of providing a number of display types of similar monochrome or color display capability for outputting visible information to a user or vehicle occupant.


Allowable Subject Matter
Claims 4, 13-17, 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648